Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements of Albireo Pharma, Inc.: Registration Statement (Form S-8 No. 333-144407) pertaining to the 2005 Employee Stock Purchase Plan, 2004 Stock Incentive Plan and 2005 Non-Employee Directors’ Stock Option Plan; Registration Statement (Form S-8 No. 333-168903) pertaining to the Amended and Restated 2010 Stock Incentive Plan; Registration Statement (Form S-8 No. 333-180409) pertaining to the Amended and Restated 2010 Stock Incentive Plan; Registration Statement (Form S-3 No. 333-182877); Registration Statement (Form S-3 No. 333-215263); and Registration Statement (Form S-8 No. 333-215264) pertaining to the 2016 Equity Incentive Plan and the Amended and Restated 2010 Stock Incentive Plan; of our report dated March 27, 2017, with respect to the consolidated financial statements of Albireo Pharma, Inc. included in this Annual Report (Form 10-K) of Albireo Pharma, Inc. for the year ended December 31, 2016. /s/ Ernst & Young LLP
